DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Claim 6 is objected to for the informalities described in annotated fig. 6 below.

    PNG
    media_image1.png
    561
    883
    media_image1.png
    Greyscale
 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of discrete, spaced apart second areas on the shade that are sized, shaped, and arranged to be substantially in registration with the plurality of first areas from claim 9, and the single second area on the shade from claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because of the following non-limiting examples: they fail to show the electronic controller and its connection to the shades as described in paragraph 0031 of the specification, as well as its input device and processor as described in paragraph 0032 of the specification, the programmable controller or other control circuitry as described in paragraph 0069 of the specification, the weight as described in paragraph 0074 of the specification, and the plurality of second areas being sized, shaped, and arranged to be substantially in registration with the plurality of first areas from paragraph 0080 of the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 
Claim Objections
Claim 15 is objected to because of the following informalities:
On lines 2-3 the claim recites “the one of the first and second substrates to which the shade is electrostatically couplable supports, in the at least one first area”. The examiner believes the comma is misplaced and that this should read “the one of the first and second substrates to which the shade is electrostatically couplable, supports in the at least one first area”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-15, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, in lines 16-18, the phrase “a discrete area that... is absent from substantially all of the one of the first and second substrates in a second direction perpendicular to the first direction” is new matter since it is not explicitly or inherently originally disclosed in the original disclosure.  Although fig. 8 shows a large portion of a second direction absent the discrete area, the original disclosure does not have support for the narrowing limitation “absent from substantially all” of the second direction as newly introduced in claim 1.  This phrase “substantially all” is not provided with a clear length or dimension in the originally disclosure to support this limitation as newly recited, and the 
 * Dependent claims are rejected for depending from a claim 1 with new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-15, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially all” in claim 1 lines 16 and 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as it is not fully understood how much is required for something to be considered substantially.  Normally, ‘substantially’ .
	Claim 1 recites the limitation “is absent from substantially all of the one of the first and second substrates in a second direction” on lines 17-19. It is unclear how the first area can be “absent from substantially” the substrate in a second direction. Would this not mean the first area only extends in one direction and is without a dimension in other directions? The examiner is interpreting this as meaning that it extends less in this direction than the substrate itself.
Claim 9 recites the limitation “comprise a plurality of discrete spaced apart first areas” on line 2. It is unclear if these first areas of part of the “at least one first area” as described in line 14 of claim 1, or if they are different first areas entirely. The examiner is interpreting them as being a part of the plurality already recited.
Claim 10 recites the limitation “comprise a plurality of discrete spaced apart first areas” on line 2. It is unclear if these first areas of part of the “at least one first area” as described in line 14 of claim 1, or if they are different first areas entirely. The examiner is interpreting them as being a part of the plurality already recited.
Claim 25 recites the limitation “comprise a plurality of discrete spaced apart first areas” on line 2. It is unclear if these first areas of part of the “at least 
Claim 25 recites the limitation “the first and second peripheral edges of the IG unit” on lines 4-5. It is unclear to the examiner if this is meant to refer to the “peripheral edges of the one of the first and second substrates” as claim on lines 3-4, or if it is introducing more peripheral edges. If this is introducing new edges, these edges lack proper antecedent basis. The examiner is interpreting this as being separate first and second edges.
Claim 27 recites the limitation “comprise a plurality of discrete spaced apart first areas” on line 2. It is unclear if these first areas of part of the “at least one first area” as described in line 14 of claim 1, or if they are different first areas entirely. The examiner is interpreting them as being a part of the plurality already recited.
Claim 27 recites the limitation “the first and second peripheral edges of the IG unit” on lines 4-5. It is unclear to the examiner if this is meant to refer to the “peripheral edges of the one of the first and second substrates” as claim on lines 3-4, or if it is introducing more peripheral edges. If this is introducing new edges, these edges lack proper antecedent basis. The examiner is interpreting this as being separate first and second edges.
Dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-15, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180163461) in view of Hikmet (US 20140338846); or in the alternative as being unpatentable over Hall (US 20180163461) in view Hikmet (US 20140338846) and Colleu (FR2996244). 
Regarding claim 1, Hall teaches (figure 1) an insulating glass unit (100), comprising: first and second substrates (120, paragraph 0023 line 3), each having interior (the inside faces) and exterior (the outside faces) major surfaces, the interior major surface of the first substrate facing the interior major surface of the second substrate (the inside faces face each other); a spacer system (110) helping to maintain the first and second substrates in substantially parallel 
Hall does not teach that the shade is electrostatically couplable to one of the first and second substrates when the shade is extended via complementary electrostatic connection areas provided to the shade and the one of the first and second substrates, and that the complementary electrostatic connection areas comprise at least one first area on the one of the first and second substrates to which the shade is electrostatically couplable, each said first area being a discrete area that extends across substantially all of the one of the first and second substrates to which the shade is electrostatically couplable in a first 
Hikmet teaches (figures 1a, 1b) a shade (105) that is electrostatically couplable (after it is unrolled, the electrostatic force holds it in place against the substrate) to a substrate (101) when the shade is extended via complementary electrostatic connection areas (106, 102) provided to the shade and the substrate, the complementary electrostatic connection areas (106, 102) comprising at least one first area (102) on the substrate (101) to which the shade is electrostatically couplable (as shown in fig. 1b), each said first area (102) being a discrete area that extends across substantially all of the one of the substrate to which the shade is electrostatically couplable in a first direction (the width direction of the sheet in fig. 1a, see annotated fig. 1a below) and is absent from substantially all of the substrate in a second direction perpendicular to the first direction (this second direction is the thickness direction of the substrate, see annotated fig. 1a).


    PNG
    media_image2.png
    288
    417
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify Hall by making the shade be electrostatically couplable to one of the first and second substrates after the shade is extended via complementary electrostatic connection areas provided to the shade and the one of the first and second substrates, that the complementary electrostatic connection areas comprising a first area on the one of the first and second substrates to which the shade is electrostatically couplable, each said first area being a discrete area that extends across substantially all of the one of the first and second substrates to which the shade is electrostatically couplable in a first direction and is absent from substantially all of the one of the first and second substrates in a second direction perpendicular to the first direction, as taught by Hikmet. This alteration provides the predictable and expected results of a secure means of attaching the shade to the substrate, thus minimizing the gap between the substrate and the 
Furthermore, as an alternative second interpretation if necessary, if it is not found reasonable that Hall teaches a motor as interposed between the first and second substrates based on the interpretation above, the examiner relies upon Colleu which teaches (fig. 1) a motor (3, paragraph 147 line 3 of the provided translation) interposed between first (7 on the left) and second (7 on the right) substrates. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hall by making the motor interposed between the first and second substrates. This alteration provides the predictable and expected result of protecting the motor from the elements and from a user.

Regarding claim 2, modified Hall teaches (figure 1) a spinnable tube (130 in the front), the shade being wrapped around the tube (paragraph 0026 lines 14-16), the motor being configured to spin the spinnable tube (paragraph 0026 lines 36-38) in a first direction to cause the shade to extend and in a second direction to cause the shade to retract (paragraph 0026 lines 33-48).
Regarding claim 5, modified Hall teaches (figure 1) that the motor (160 in front) is at least partially located within the spinnable tube (130) as a part of a direct drive system (figure 1).
Regarding claim 10, modified Hall includes Hikmet that teaches (figures 1a, 1b) the complementary electrostatic connection area comprising a first area 
Hikmet further teaches (fig. 3) a complementary electrostatic connection area (106, 102, and 102’) that comprises a plurality of discreet and spaced first areas (102 and 102’) on the substrate (101). 
It would have been obvious to one of ordinary skill in the art to further modify Hall with the teachings of Hikmet so that there are a plurality of discreet and spaced apart first areas on the substrate, after the modification the shade extending over the plurality of first areas. This alteration provides the predictable and expected result of the user controlling how much of the shade being electrostatically connected to the substrate.
Regarding claim 11, modified Hall includes Hikmet that teaches (figures 1a, 1b, 3) that the second area (the face of the shade that touches the substrate, fig. 1b) covers substantially all of one surface of the shade (figure 1a).
Regarding claim 12, Hall as modified by Hikmet teaches (figures 1a, 1b) that the complementary electrostatic connection areas comprise a second area on the shade (the face of the shade that touches the substrate, fig. 1b) and only one first area (102) on the one of the first and second substrates.

Regarding claim 14, Hall as modified by Hikmet teaches (figures 1a, 1b) that the second area (the face of the shade that touches the substrate, fig. 1b) covers substantially all of one surface of the shade (figure 1b).
Regarding claim 15, Hall as modified by Hikmet teaches (figures 1a, 1b) that the one of the first and second substrates to which the shade is electrostatically couplable (claim 1 modification), supports in the at least one first area (102), a first conductive coating (paragraph 0083) and a first dielectric coating (paragraph 0085), the first conductive coating being interposed between the first dielectric coating and the one of the first and second substrates to which the shade is electrostatically couplable (as described in paragraphs 0083-0085); and the shade includes a shade polymer supporting a second conductive coating (paragraph 0065 describes a second conductive coating for the shade, and paragraph 0066 describes the shade including a polymer) in the at least second area.
Regarding claims 25-26, Hall as modified by Hikmet teaches (figures 1a, 1b) the complementary electrostatic connection area comprising a first area (see claim 1) on one of the first and second substrates, and a single second area (the face of the shade that touches the substrate, fig. 1b) on and covering substantially all of the shade, to which the shade is electrostatically couplable 
Hikmet further teaches (fig. 3) a complementary electrostatic connection area (106, 102, and 102’) that comprises a plurality of discreet and spaced first areas (102 and 102’) on the substrate (101), with the first areas being provided at peripheral edges (the first areas both extend from right to left over the two side/peripheral edges) of the substrate.
It would have been obvious to one of ordinary skill in the art to further modify Hall with the teachings of Hikmet so that there are a plurality of discreet and spaced apart first areas on the substrate, with the first areas being provided at peripheral edges (the first areas extend over the two side/peripheral edges) of the substrate, and after the modification the shade extending over the plurality of first areas. This alteration provides the predictable and expected result of the user controlling how much of the shade being electrostatically connected to the substrate.
Regarding claims 27-28, Hall as modified by Hikmet teaches (figures 1a, 1b) the complementary electrostatic connection area comprising a first area (see 
Hikmet further teaches (fig. 3) a complementary electrostatic connection area (106, 102, and 102’) that comprises a plurality of discreet and spaced first areas (102 and 102’) on the substrate (101), with the first areas being provided at peripheral edges (the first areas both extend from right to left over the two side/peripheral edges) of the substrate.
It would have been obvious to one of ordinary skill in the art to further modify Hall with the teachings of Hikmet so that there are a plurality of discreet and spaced apart first areas on the substrate, with the first areas being provided at peripheral edges (the first areas extend over the two side/peripheral edges) of the substrate, and after the modification the shade extending over the plurality of first areas. This alteration provides the predictable and expected result of the .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180163461) in view of Hikmet (US 20140338846), and further in view of Whitmire (US 20180305978); or in the alternative as being unpatentable over Hall (US 20180163461) in view Hikmet (US 20140338846) and Colleu (FR2996244), and further in view of Whitmire (US 20180305978).
Regarding claim 3, modified Hall does not teach first and second mounting blocks in which the tube is able to ride.
Whitmire teaches (figure 1) a roller shade (30) with a spinnable tube (20) and first and second mounting blocks (51 and 52) in which the tube is able to ride (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hall by replacing the means of connecting the roller to the frame with first and second mounting blocks as taught by Whitmire. This alteration provides the predictable and expected result of a strong and secure connection that allows the tubes to spin.
Regarding claim 4, modified Hall does not teach that the motor is external and connected to the spinnable tube.
Whitmire teaches (figure 3) a roller shade (30) with a spinnable tube (20) with a motor (40) that is external to the spinnable tube and connected (via the gears) to the spinnable tube (20). It would have been obvious to one of ordinary skill in the art to further modify Hall by replacing the motor inside the spinnable .
Allowable Subject Matter
Claim 9 is not addressed above but is rejected for depending from a new matter rejection under 112 and clarity issues under 112, therefor, currently the claim is not being indicated as allowable until further consideration.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues in regards to the amendments to claim 1 “this subject matter is not found in the cited art, alone and/or in reasonable combination. The cited art therefore does not render unpatentable claim 1, or its dependents.” The examine directs attention to the claim 1 rejection above where the combination teaches all the limitations as claimed.
The applicant argues that the rationale the examiner used in the Non-Final Office Action has several problems, addressed hereafter:
The applicant argues that “there does not appear to be any issue with Hall (or with the alleged Hall/Colleu combination) involving attaching the shade to the substrate. Nor does the Office Action identify any teaching in the cited art 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Using an electrostatic connection to connect the shade to one of the substrate surfaces would have bene obvious to one of ordinary skill in the art at the time.
The applicant argues that “it is apparent that Hall and Hikmet have fundamentally different principles of operation. That is, although both might arguably be said to involve movable shutters, they move those shutters using fundamentally different principles of operation. Hall (with or without Colleu) uses motorized control, whereas Hikmet uses electrostatic forces. One could not 
The applicant argues that “even if Hall and Hikmet were combined, the (improper) combination still would not include each and every feature of claim 1. Hikmet teaches one conductive coating blanket coated on its substrate. The combination therefore would lack a discrete area occupying less than the entire "real estate" of the substrate. In the parlance of claim 1, the alleged combination 
The examiner notes that the above rejection addresses this issue and the that combination above teaches all the limitations of the claims as recited. The first and second directions can be broadly interpreted in such a way that the first area is indeed a “discreet area that extends across substantially all of the one of the first and second substrates to which the shade is electrostatically couplable in a first direction and is absent from substantially all of the one of the first and second substrates in a second direction perpendicular to the first direction”. The examiner directs attention to annotated fig. 1a above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634